               Case 1:18-cv-11366-LLS Document 111 Filed 12/16/20 Page 1 of 2

                                                           : IJsoc snNY .·
                                                          . DOCUMENT
         UNITED STATES DISTRICT COURT                       ELECTRONICALLY FI LED
...
--'      SOUTHERN DISTRICT OF NEW YORK
                                                            DOC #:
-        NATIONAL CREDIT UNION ADMINISTRATION
                                                                   ----------
                                                           DATE FI LED: D-/l<o/20
-
! I;..

         BOARD and GRAEME W. BUSH ,
                                                          iB Civ . 11366 (LLS)
                                      Plaintiffs ,
                                                                     ORDER
                        - against -

         U. S . BANK NATIONAL ASSOCIAT I ON ,

                                      Defendant .

              The Court's July 23 , 2020 Order held , with regard to the

         breach of pre-EOD duties , that as a matter of pleading ,

         plaintiffs raised a plausible inference that U. S . Bank

         "discovered , had actual knowledge , and received written notice

         of file defects or warranty breaches " in 49 of the 50 trusts .

         Order at 8 . It held that for six trusts , plaintiffs adequately

         pled that U. S. Bank had actual knowledge and received written

         notice of the servicers and master servicers failures and

         breached its post-EOD duties . Order at 13 .

              On summary judgment , the issue will be whether there is a

         genuine issue of material fact whether the bank had such

         knowledge as to invoke its duty under the contractual language .

         That is a question of law to be determined by the Court unless

         that language is ambiguous. If it is clear , it will not be

         affected by evidence of customary usage , occasions on which

         knowledge will be imputed , or experts' opinions on what the

         outcome should be as a matter of business practice .
          Case 1:18-cv-11366-LLS Document 111 Filed 12/16/20 Page 2 of 2



     Therefore , expert discovery shall be reserved until after

the Court has decided any motion for summary judgment . If the

issues cannot be decided by summary judgment , then expert

opinion may become admissible .

     Accordingly , U. S . Bank ' s position , " that all expert

discovery should wait until the Court decides summary judgment

motions ", prevails .

      So ordered .

Dated :       New York , New York
              December 16 , 2020

                                               l~ L.st~
                                               LOUIS L . STANTON
                                                   U. S . D.J.




                                        - 2-
